IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-41,313-03


EX PARTE VICTOR HUGO SALDANO






ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. W199-80049-96-HC1 IN THE 199TH DISTRICT COURT

COLLIN COUNTY



Per Curiam.


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071 § 5.
	On July 11, 1996, a jury convicted applicant of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
article 37.071, and the trial court, accordingly, set punishment at death.  This Court
affirmed applicant's conviction and sentence on direct appeal.  Saldano v. State, No. AP-72,556 (Tex. Crim. App. Sept. 15, 1999)(not designated for publication).  After a federal
court ordered a new punishment trial, a jury again answered the special issues submitted
pursuant to Texas Code of Criminal Procedure article 37.071, and the trial court,
accordingly, set punishment at death.  This Court affirmed applicant's sentence on direct
appeal.  Saldano v. State, 232 S.W.3d 77 (Tex. Crim. App. 2007).  Applicant filed his
initial post-conviction application for writ of habeas corpus in the convicting court on
February 15, 2007.  The application is still pending.  Applicant filed this subsequent
application in the trial court on October 30, 2007.
	Applicant presents two allegations in the instant application.  Specifically, he asserts
that he was denied the effective assistance of counsel in violation of the United States and
Texas Constitutions by trial counsels' failure to preserve certain issues raised in his direct
appeal.
	We have reviewed the application and find that the allegations do not satisfy the
requirements of Article 11.071 § 5.  Accordingly, the application is dismissed as an abuse
of the writ.  Art. 11.071 § 5(c).  
	IT IS SO ORDERED THIS THE 16TH DAY OF JANUARY, 2008.

Do Not Publish